           Case 1:15-cv-05345-AJN-KHP Document 889 Filed 11/20/18 Page 1 of 3


                       WOLF     HALDENSTEIN ADLER FREEMAN & HERZ                   LLP
                                                 FOUNDED 1888

                                          270   MADISON AVENUE
                                                                                   750 B STREET   -   SUITE 2770
JUSTICE HERMAN CAHN (RET.)                NEW YORK,      NY     10016
                                                                                      SAN DIEGO       CA 92101
     SPECIAL COUNSEL
                                                212-545-4600
         212-545-4610
                                                                            WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLC
       FAX 212-686-0114
                                                                              70 WEST MADISON STREET, SUITE 1400
         cahn@whafh.com
                                                                                       CHICAGO    IL 60602

                                                         November 20, 2018




   Honorable Alison J. Nathan                            Honorable David B. Cohen
   Thurgood Marshall                                     111 Centre Street
   United States Courthouse                              Room 457
   40 Foley Square                                       New York, NY 10013
   New York, NY 10007



                          RE:     Triadou SPVS.A. v. CF 135 Flat LLC, et at
                                  (State) Index No. 653462/2014
                                  City ofAimaty, et a!., v. Ablyazov et a!., (U.S.D.C.) Index No.
                                  1: 15-cv-05345(AVN)(KHP)


   Dear Judge Nathan and Justice Cohen:

            I am the Monitor in this matter, having been appointed as such by Justice Cohen on May

   4, 2016 in the above-referenced State Court action. In the above-referenced Federal Court

   Action, Judge Nathan has acknowledged my continued appointment as Monitor. In my capacity

   as Monitor I have collected in excess of $23,000,000, which money is on deposit in a non-

   interest bearing account at Signature Bank. The funds are in an escrow account controlled by

   Wolf Haldenstein, my law firm.

           The Parties have agreed that it would be to their benefit if the bulk of the funds were

   deposited in an interest bearing escrow account rather than in a non-interest bearing account.

   Thus, they have generally all agreed that subject to the order of the State Court (Cohen, J.) and


                                                                                                                 1
   HC/lt 802104
       Case 1:15-cv-05345-AJN-KHP Document 889 Filed 11/20/18 Page 2 of 3
                         WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP




the order of the Federal Court (Nathan, J.), that the Monitor should invest the bulk of the

Monitorship funds into United States Treasury Bills with 91-day maturities and make appropriate

arrangements with Signature Bank to effectuate those investments. The parties further agree that,

subject to the Order of this Court and of the Federal Court, $100,000 of the Monitorship funds

will remain in a non-interest bearing account for the payment of past due and future invoices

from Wolf Haldenstein relating to the Monitorship, in accordance with the Monitorship Order.

Additionally, pursuant to the Monitorship Order, I am in the process of retaining an accounting

firm to assist me in reviewing financial documents produced by Defendants in the State Court

action so that I may pursue additional funds pursuant to the Monitorship Order.

        A copy of the stipulation in the State action, signed by the attorneys herein, is annexed

hereto as Exhibit “A.”

        I respectfully request that Justice Cohen consent to the Parties’ request to have the bulk of

the monies I am holding transferred to an interest bearing account.

        If Justice Cohen consents, I seek similar consent from Judge Nathan.

        In the Federal action, one of the attorneys has signed a similar stipulation to Exhibit “B.”

However, the other attorney, Matthew Schwartz, Esq., a partner at Boies Schiller, has simply not

responded in this matter. Despite several attempts to reach Mr. Schwartz, he has not returned my

calls or emails, and I have not been able to contact him. He has not signed the Federal stipulation

(Exhibit “B”). I trust that when Mr. Schwartz receives a copy of this letter, he will contact me in

an effort to resolve this matter. After all, it is to everyone’s benefit to have the funds bear interest

rather than to lie fallow. I include a copy of the proposed stipulation signed by one set of counsel

in the Federal action as Exhibit “B” hereto.




                                                                                                       2
HC/lt 802W4
        Case 1:15-cv-05345-AJN-KHP Document 889 Filed 11/20/18 Page 3 of 3
                       WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP




         I respectfully request a conference with Judge Nathan and Counsel in both actions, in an

effort to resolve this apparent logjam.



                                                     Respectfully yours,




                                                     Herman Calm
                                                     Monitor




Cc:    Matthew Schwartz, Esq.
       Deborah A. Skakel, Esq.
       Alex A. Hassid, Esq.
       Craig Kravit, Esq.
       Philip Smith, Esq.
       David Segal, Esq.
       David Salhanick, Esq.
       Benjamin Kaufman, Esq.



Enc




                                                                                                    ~1
                                                                                                    -3
HC/lt 802104
